DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 5, 8, 14, and 15 have been amended. Claims 4, 20, and 21 have been cancelled. Claims 22-23 have been added. Claims 1-3, 5-19, and 22-23 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable by Hefetz U.S. Patent Application Publication US 2014/0137199 A1 (hereinafter Hefetz) in view of Strauss et al. U.S. Patent Application Publication US 2013/0055348 A1 (hereinafter Strauss) and further in view of Dolbakian US Patent 9,104,886 B1 (hereinafter Dolbakian).
Regarding claims 1, 8 and 15 Hefetz teaches a computer-based system, comprising: a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising (Para. 0027), 
an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer-based system, cause the computer-based system to perform operations comprising (Para. 0027): 
and a method comprising: receiving, by a computer-based system, a first input from a first device  (Para. 0022, If the user's identity such as the user's credit or cash card is later used, for example, at a point of sale (POS) electronic terminal having a known location (being a first location), the invention detects the use of the user's credit card (i.e., identity) at the first location and compares the first location with the most recent cached position of the user's cell phone (now treated as a pre-transaction position to provide a second location for comparison). Specifically, a determination is made as to whether the first and second locations match in geographical proximity.) ;
receiving, by the computer-based system, a second input from a second device associated with a particular individual (para. 0014. Para. 0022, in one aspect of the invention a user identity (such as the user's credit card, cash card, etc.) is associated with a first wireless terminal, e.g., the user's cell phone. The position of the user's cell phone is determined at intervals and cached);
calculating, by the computer-based system, a confidence score based on the first input and the second input wherein the confidence score indicates a likelihood that a user is a particular individual (Para. 0046, if the first and second locations do not match in geographical proximity, then a confidence score is calculated to determine if the position mismatch with respect to the first and second locations is acceptable or unacceptable. Para. 0036, the first embodiment comprises the steps of: receiving a notification to authenticate the use of an identity at a first location, wherein the identity is associated with a first wireless terminal; determining an approximate location of the first wireless terminal based on cached position information, the approximate location of the first wireless terminal being a second ; 
Hefetz does not explicitly teach setting, by the computer-based system and based on the confidence score indicating that the user of the first device is the particular individual, a permissions level on the first device for the user of the first device, wherein the permissions level defines interactions that the user of the first device can take using the first device, wherein the permission levels comprise at least a first permissions level, a second permissions level, and a third permissions level; granting, by the computer-based system, no user interactions with the first device for the first permissions level, wherein the first permission levels is set when the confidence score is below a first threshold score; granting, by the computer-based system, partial user interactions with the first device for the second permissions level, wherein the second permissions level is set when the confidence score is above the first threshold score and below a second threshold score; granting, by the computer-based system, full user interactions with the first device for the third permissions level, wherein the third permissions level is set when the confidence is above the second threshold score.
However, Strauss teaches setting, by the computer-based system and based on the confidence score indicating that the user of the first device is the particular individual, a permissions level on the first device for the user of the first device (Para. 0025, in one embodiment, at least one of the authentication factors is associated with a user attribute that includes an expected sensor reading element which is considered indicative of the user being authentic. This attribute also includes a current sensor reading element which is measured using an appropriate sensor. In one implementation, the authentication factor confidence level is quantified by assigning a prescribed confidence level value whenever the current sensor reading is within a prescribed range of the expected sensor reading.), wherein the permissions level defines interactions that the user of the first device can take using the first device, wherein the permission levels comprise at least a first permissions level, a second permissions level, and a third permissions level (Para. 0046-0047, different authentication confidence levels (thresholds) allow access to different computing devices, pieces of data, applications or online services. If the overall confidence level falls below one of these thresholds, access to the corresponding device, data, application, or online service is blocked until the confidence level rises above the threshold.); 
granting, by the computer-based system, no user interactions with the first device for the first permissions level, wherein the first permission levels is set when the confidence score is below a first threshold score (Para. 0047, teaches a system with varying confidence level threshold requirements for access to camera, phone, browser, and email applications.);
granting, by the computer-based system, partial user interactions with the first device for the second permissions level, wherein the second permissions level is set when the confidence score is above the first threshold score and below a second threshold score (Para. 0047);
granting, by the computer-based system, full user interactions with the first device for the third permissions level, wherein the third permissions level is set when the confidence is above the second threshold score (Para. 0047)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Hefetz to include setting, by the computer-based system and based on the confidence score indicating that the user of the first device is the particular individual, a permissions level on the first device for the user of the first device, wherein the permissions level defines interactions that the user of the first device can take using the first device, wherein the permission levels comprise at least a first permissions level, a second permissions level, and a third permissions level; granting, by the computer-based system, no user interactions with the first device for the first permissions level, wherein the first permission levels is set when the confidence score is below a first threshold score; granting, by the computer-based system, partial user interactions with the first device for the second permissions level, wherein the second permissions level is set when the confidence score is above the first threshold score and below a second threshold score; granting, by the computer-based system, full user interactions with the first device for the third permissions level, wherein the third permissions level is set when the confidence is above the second threshold score, as taught by Strauss, in order to authenticate a user before allowing access to a website (Hefetz, Para. 0079). 
Hefetz also does not explicitly teach determining, by the computer-based system, a privacy level of the first device based on a monitoring of device inputs, wherein the device inputs comprise at least a microphone of the first device, wherein the privacy level indicates whether the first device is currently residing in a public location or a private location; and limiting, by the computer-based system, an amount of information displayed or spoken by the first device when the first device is determined to be residing in a public location.
However, Dolbakian teaches determining, by the computer-based system, a privacy level of the first device based on a monitoring of device inputs (Col. 2:30-33, data captured by one or more sensors, input devices, and other inputs of a computing device can be analyzed to determine the privacy or security context of the environment in which the device is located), 
wherein the device inputs comprise at least a microphone of the first device, wherein the privacy level indicates whether the first device is currently residing in a public location or a private location (Col. 2:58-62, the presence of persons other than the device's owner within the vicinity of the device, such as detected by a camera or a microphone, may change the determined privacy or security context of the device from private/secure to a less private/secure state in some situations.); 
and limiting, by the computer-based system, an amount of information displayed or spoken by the first device when the first device is determined to be residing in a public location. (Col. 2:12-22, when a user attempts to access the device or certain data accessible from the device at a private or secure setting, the device can be configured to display a pin or password to the user in order to ease entry of the pin or password. When the user attempts to access the device or certain data accessible from the device at a public or unsecure setting, the device can obscure the pin or password during entry by displaying an asterisk for each key entered into the device.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Hefetz to include determining, by the computer-based system, a privacy level of the first device based on a monitoring of device inputs, wherein the device inputs comprise at least a microphone of the first device, wherein the privacy level indicates whether the first device is currently residing in a public location or a private location; and limiting, by the computer-based system, an amount of information displayed or spoken by the first device when the first device is determined to be residing in a public location, as taught by Dolbakian, in order for a receiver to be securely located in a public area or a private area (Hefetz, Para. 0105).
Regarding claim 2, the combination of Hefetz, Strauss, and Dolbakian teaches all of the limitations of claim 1 above; and Hefetz further teaches comparing, by the computer-based system, a first location of the first device and a second location of the second device (Para. 0015 and para. 0022).
Regarding claim 3, the combination of Hefetz, Strauss, and Dolbakian teaches all of the limitations of claim 2 above; and Hefetz further teaches wherein the confidence score is based at least partially upon the comparing (Para. 0046, if the first and second locations do not match in geographical proximity, then a confidence score is calculated to determine if the position mismatch with respect to the first and second locations is acceptable or unacceptable).
Regarding claims 5, 22, and 23, the combination of Hefetz, Strauss, and Dolbakian teaches all of the limitations of claims 1, 8, and 15 above; Dolbakian further teaches wherein the determining the privacy level comprises determining that the user is on a public network, the microphone of the first device is receiving multiple voices, or a camera of the first device detects multiple people in a geographic area around the first device (Col. 2:58-62, the presence of persons other than the device's owner within the vicinity of the device, such as detected by a camera or a microphone, may change the determined privacy or security context of the device), wherein the device inputs further include the camera of the first device and a network connection component of the first device. (Col. 6:1-12, a computing device may include one or more cameras, microphones, cellular network transceivers, Wi-Fi transceivers, Bluetooth devices, and/or other sensors, transceivers, and mechanisms that can be used to determine the user's environment and/or whether other persons, other than the user, are within the vicinity of the device.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Hefetz to include to include wherein the determining the privacy level comprises determining that the user is on a public network, the microphone of the first device is receiving multiple voices, or a camera of the first device detects multiple people in a geographic area around the first device, wherein the device inputs further include the camera of the first device and a network connection component of the first device, as taught by Dolbakian, in order for a receiver to be securely located in a public area or a private area (Hefetz, Para. 0105).
Regarding claim 6, the combination of Hefetz, Strauss, and Dolbakian teaches all of the limitations of claim 1 above; and Hefetz further teaches further comprising altering, by the computer-based system, the confidence score in response to a first location of the first device changing. (Para. 0022-0023, the position of the user's cell phone is determined at intervals and cached (i.e., archived) to provide a stream of regularly updated pre-transaction positions. The invention can be adjusted such that as each new pre-transaction position corresponding to the user's cell phone becomes available, the new pre-transaction position can be used to overwrite the currently archived pre-transaction position. Para. 0037, the step of determining the second location can further comprise the step of updating the cached position information with an inertial navigation system correction performed by the first wireless terminal to provide an updated location of the first wireless terminal, the updated location being the second location.)
Regarding claim 7, the combination of Hefetz, Strauss, and Dolbakian teaches all of the limitations of claim 1 above; and Hefetz further teaches wherein the first input comprises a device type, a device location, a current activity of the first device, a time since last interaction with the first device, and a most recent authentication type on the first device (Para. 0045, the use of an identity is associated with a first time stamp. The first time stamp corresponds to the time of the associated electronic transaction (or attempted electronic transaction) performed at a first location. Para. 0047, the Wi-Fi unique ID is used to determine the position of the first wireless terminal. This might entail accessing a database that matches a Wi-Fi's unique ID (i.e., identity such as, but not limited to, an Internet media-access-control (MAC) address) with known positions corresponding to each Wi-Fi unique ID. Para. 0069, each time a subscriber uses the credit card, at the time of a purchase transaction or near to that time, the financial institution will contact the Location Based Fraud Prevention System servers via a secure encryption link. With no personal information of the subscriber being transmitted, the financial institution provides the date of transaction, time of transaction, address of the business where the transaction took place, type of transaction ( online or physical) and the subscriber's ID number.)
Regarding claim 9, the combination of Hefetz, Strauss, and Dolbakian teaches all of the limitations of claim 1 above; and Hefetz further teaches further comprising receiving, by the computer-based system, a persona of the user including at least one of demographics, purchase history or contact information of the user. (Para. 0100, the "Historic IP" is a Geo IP database built using historic transaction information associated with the Internet user's mobile voice device and geographic transaction data such as a home address, billing address, shipping address, and HTML5. The Internet user's IP address, billing address and mobile voice device geographical information, taken together, enable the determination of the likely geographical location of the IP address. Para. 0085)
Regarding claim 10 Hefetz teaches further comprising receiving, by the computer-based system, a sub-persona of the user, wherein the sub-persona is associated with a friend or family member of the user.  (Para. 0067, the client can add known locations to be used when an online transaction takes place. Known locations can be a work address, relative/friend's address, etc. Para. 0175, with at least two receivers in the same or at different locations, the information received from a plurality of receivers may identify a friend, family or associate of such owner of such mobile voice device walking together with the owner.)
Regarding claim 11, the combination of Hefetz, Strauss, and Dolbakian teaches all of the limitations of claim 1 above; and Hefetz further teaches further comprising: receiving, by the computer-based system, permissions from the user for access by a merchant to at least a subset of user information: retrieving, by the computer-based system, the permissions, in response to receiving an API call from the merchant for access to the user information: and providing, by the computer-based system and to the merchant the access to the user information, wherein the merchant provides a webpage to the user, wherein the webpage is customized based on the user information. (Para. 0082, FIG. 5, the method starts when the online entity decides to authenticate the internet user accessing a website and provides information, as in steps 1 and 2. The website vendor then decides to authenticate internet user identity, based on the information provided by the internet user, as shown in step 3. The term vendor means any business, organization or commercial entity which conducts on-line commercial transactions through a website on the internet, such as, but not limited to, banking institutions, on-line stores or other commercial or none commercial entities. Para. 0132, for online users, an online vendor website at the first login can associate the Internet user's computer signature, IP address or any other network or computer identifier with a phone number or SDWI or the Internet user's account with such online vendor. An example of such an account can be an Amazon.com™ account, an Internet email account or an online bank account.)
Regarding claim 12, the combination of Hefetz, Strauss, and Dolbakian teaches all of the limitations of claim 1 above; and Hefetz further teaches further comprising communicating, by the computer-based system, with a merchant via at least one of API calls. HTTP communication, shared tables or web services. (Para. 0082)
Regarding claim 13, the combination of Hefetz, Strauss, and Dolbakian teaches all of the limitations of claim 1 above; and Hefetz further teaches wherein the partial user interactions include at least one of accessing content on a local hard drive of the first device, accessing an internet, accessing financial information, conducting purchase transactions, transferring funds between accounts, changing passwords or obtaining social security numbers. (Para. 0132, for online users, an online vendor website can include merchants, an Internet email account or an online bank)
Regarding claim 14, the combination of Hefetz, Strauss, and Dolbakian teaches all of the limitations of claim 1 above; and Hefetz further teaches further comprising altering, by the computer-based system, a privacy setting with requirements for interaction between the user and the first device, in response to the first device being in the public location. (Para. 0105, a "receiver" as used in the current application shall mean any device with an ability to receive wireless information from mobile voice device. The receivers can be located in any place such as a public area, private area, a mall, store, shopping center, POS, ATM, Banks, house, apartment, etc. Para. 0209, in practice, it may be necessary to reduce the high address accuracy provided by the methods of the present invention to the building accuracy, neighborhood accuracy, zip code +4 or zip code, in order to comply with privacy regulations.)
Regarding claim 16, the combination of Hefetz, Strauss, and Dolbakian teaches all of the limitations of claim 1 above; Dolbakian further teaches further comprising altering, by the computer-based system, a privacy setting with requirements for interaction between the user and the first device, in response to the user providing input comprising at least one of a verbal cue, a visual cue, a physical movement, a gesture, a cough or a code word. (Col. 5:18-35, a pin or password entry, a particular series of device motions, and various user gestures, can be used to unlock the device and/or enable access to certain data accessible from the device.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination of Hefetz to include further comprising altering, by the computer-based system, a privacy setting with requirements for interaction between the user and the first device, in response to the user providing input comprising at least one of a verbal cue, a visual cue, a physical movement a gesture, a cough or a code word, as taught by Dolbakian in order for a receiver to be securely located in a public area or a private area (Hefetz, Para. 0105).
Regarding claim 17, the combination of Hefetz and Strauss teaches all of the limitations of claim 1 above; and Hefetz further teaches further comprising providing, by the computer-based system, contextual offers for multiple people, in response to determining the multiple people are in a geographic area around the first device. (Para. 0175-0177, it is possible to combine data from more than one receiver. For example, with at least two receivers in the same or at different locations, the information received from a plurality of receivers may identify a friend, family or associate of such owner of such mobile voice device walking together with the owner. The location of the associated devices can be used to determine interests and target marketing efforts.)
Regarding claim 18, the combination of Hefetz and Strauss teaches all of the limitations of claim 1 above; and Hefetz further teaches wherein the confidence score is based on type of the first device, type of the second device, a factor score for the first device being associated with an individual, recent data on the first device, historical data on the first device, time since last interaction with the first device and most recent authentication type used to access the first device (Para. 0045, the use of an identity is associated with a first time stamp. Para. 0047, the Wi-Fi unique ID is used to determine the position of the first wireless terminal. Para. 0046, in addition to the time and distance difference, the system can also use additional factors to derive the confidence score. These factors can be weather conditions, time of day, day of year, urban makeup, etc. Para. 0073.)

Regarding claim 19, the combination of Hefetz and Strauss teaches all of the limitations of claim 1 above; and Hefetz further teaches wherein the confidence score is based on comparing recent data on the first device with historical data on the first device. (Para. 0046, the system can also use additional factors to derive the confidence score. These factors can be weather conditions, time of day, day of year, urban makeup (e.g. a suburb area versus a downtown area), etc.)

Response to Arguments
After careful review of Applicant’s remarks/arguments filed on 14 January 2021, the Applicant’s amendments have been entered. Applicant’s arguments with respect to claims 1-3, 5-19, and 22-23 have been fully considered.

With regard to claim rejections under Claim Rejections - 35 USC § 103
Argument One
Applicant respectfully submits that the combination of Hefetz, Strauss, and/or Patil fails to show or suggest each and every element of claim 1, as amended. For example, the combination of cited references fails to show or suggest at least the following elements of amended claim 1: determining, by the computer-based system, a privacy level of the first device based on a monitoring of device inputs, wherein the device inputs comprise at least a microphone of the first device, wherein the privacy level indicates whether the first device is currently residing in a public location or a private location; and limiting, by the computer-based system, an amount of information displayed or spoken by the first device when the first device is determined to be residing in a public location. 
Insofar as claims 8 and 15 recite elements or features that are similar in scope to those of claim 1, Applicant respectfully requests that the rejection of claim 8 and 15 be withdrawn for at least similar reasons, to the extent applicable.
Applicant's argument has been considered and is persuasive. The rejection is withdrawn.
Applicant’s arguments, with respect to the rejections of independent claims 1, 8, and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hefetz, Strauss, and Dolbakian. Dolbakian teaches a computing device with sensors and input devices to determine the privacy or security context of the environment in which the device is located. The privacy or security context indicates an extent to which the environment in which the computing device is situated is private/secure or not.

Conclusion                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682